Judgment, Supreme Court, New York County (Barbara Jaffe, *408J.), entered May 3, 2011, granting the petition to the extent of, inter alia, annulling respondent’s determination to terminate petitioner’s Section 8 rent subsidy, unanimously reversed, on the law, without costs, the petition denied and the proceeding brought pursuant to CPLR article 78 dismissed.
Pursuant to paragraph 22 (f) of the first partial consent judgment in Williams v New York City Hous. Auth. (US Dist Ct, SD NY, 81 Civ 1801, Ward, J., 1984), the four-month statute of limitations of CPLR 217 began to run on the date of receipt of respondent’s letter notifying petitioner that his Section 8 subsidy would be terminated in 45 days if he did not request a hearing (see Matter of Lopez v New York City Hous. Auth., 93 AD3d 448 [1st Dept 2012]; Matter of Fernández v NYCHA Law Dept., 284 AD2d 202 [1st Dept 2001]). Here, the record shows that the letter was mailed on November 16, 2009 and received no later than December 5, 2009, and this proceeding was not commenced until August 16, 2010. Accordingly, the petition should have been denied and the proceeding dismissed as timebarred. Concur — Andrias, J.P, Saxe, Moskowitz, Abdus-Salaam and Manzanet-Daniels, JJ.